Citation Nr: 0414963	
Decision Date: 06/09/04    Archive Date: 06/23/04

DOCKET NO.  96-32 612	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an increased disability rating for service-
connected recurrent dislocation of the right shoulder, post-
operative, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, Esq.


ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Counsel




INTRODUCTION

The veteran served on active duty from August 1972 to August 
1975.

The case came before the Board of Veterans' Appeals (Board) 
by order of the United States Court of Appeals for Veterans 
Claims (Court) dated January 13, 2000, which vacated a 
December 1998 Board decision and remanded the case for 
further development.  The case originally arose from a May 
1995 rating decision of the Department of Veterans Affairs 
(VA), Regional Office (RO) in Nashville, Tennessee.

In this regard, the Court in its January 2000 order granted a 
motion to vacate and remand the issue on appeal.  The motion 
for remand noted, amongst other things, that the December 
1998 Board decision failed to adequately consider the 
provisions of 38 C.F.R. §§ 4.40, 4.45(c)-(f) in light of the 
holding in DeLuca v. Brown, 8 Vet. App. 202 (1995).  
Subsequently, after further developing the case, in an August 
12, 2002 Board decision, the Board again denied the veteran's 
claim for an increased rating in excess of 10 percent for a 
right shoulder disability.  The veteran once again appealed 
the August 2002 Board decision to the Court, and pursuant to 
a February 2003 Joint Motion for Remand (Motion), the Court 
issued a February 2003 Order vacating the August 2002 Board 
decision in light of the changes in the law pursuant to the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5103(a), and the holdings in Quartuccio v. Principi, 16 
Vet. App. 183 (2002) and Charles v. Principi, 16 Vet. App. 
370 (2002).  See also 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002).  At present, the appellant's appeal 
is once again before the Board pursuant to the February 2003 
Court Order.

The Board further notes that an October 1998 Informal Hearing 
Presentation raises the issues of entitlement to service 
connection for pneumonia, urinary tract condition and a 
neuropsychiatric disorder on a direct basis and/or as 
secondary to the veteran's service-connected right shoulder 
disability.  The record also includes a notation by VA 
personnel which appears to indicate that the veteran withdrew 
these claims.  However, the record does not contain written 
documentation received from the veteran or his representative 
indicating that such claims have been in fact withdrawn.  
Therefore, these issues are referred to the RO for 
appropriate action.


FINDINGS OF FACT

1.  The VA has fulfilled its duty to assist the veteran by 
obtaining and fully developing all relevant evidence 
necessary for the equitable disposition of the appeal.

2.  The veteran's service-connected right shoulder disability 
is currently manifested by pain, which causes difficulty with 
any sort of overhead lifting type of work, and limited 
function particularly after using the arm in an overhead 
fashion for prolonged periods of time, degenerative joint 
disease and forward flexion to 165 degrees, adduction to 155 
degrees, lack of some external rotation with arm adduction, 
and external rotation to 45 degrees further restricted when 
the arm is at 90 degrees of abduction.     

3.  The veteran's service-connected right shoulder disability 
is not characterized by x-ray evidence of degenerative 
arthritis of 2 or more major joints or 2 or more minor joint 
groups with occasional incapacitating exacerbations, arm 
limitation of motion at shoulder level, impairment of the 
humerus with infrequent episodes and guarding of movement 
only at shoulder level, or malunion of the humerus with 
moderate or marked deformity.


CONCLUSION OF LAW

The criteria for a 20 percent disability rating, and no more, 
for the veteran's service-connected recurrent dislocation of 
the right shoulder, post-operative, have been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.321, 4.1-4.14, 4.40-4.46, 4.59, 4.71a, Diagnostic Codes 
5003, 5201, 5202, 5203 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Pursuant to the Veterans Claims Assistance Act (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), see 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002), VA 
first has a duty to notify the appellant and the accredited 
representative of any information and evidence necessary to 
substantiate his/her claims for VA benefits.  See generally 
38 U.S.C.A. §§ 5102, 5103 (West 2002).  In August 2001, VA 
issued regulations to implement the VCAA.  38 C.F.R. § 3.102, 
3.156(a), 3.159 and 3.326(a).  The amendments were effective 
November 9, 2000, except for the amendment to 38 C.F.R. 
§ 3.156(a) which is effective August 29, 2001.  Except for 
the amendment to 38 C.F.R. § 3.156(a), the second sentence of 
38 C.F.R. § 3.159(c), and 3.159(c)(4)(iii), VA stated that 
the provisions of this rule merely implement the VCAA and do 
not provide any rights other than those provided in the VCAA.  
Accordingly, in general where the record demonstrates that 
the statutory mandates have not been satisfied, the 
regulatory provisions likewise are not satisfied.  However, 
in this case, for the reasons set forth below, the VA has 
complied with the VCAA, as well as the implementing 
regulations, in reference to the issue addressed in this 
decision.

First, VA has a duty to notify the claimant and the 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The veteran has been 
informed of the evidence needed to show his entitlement to an 
increased disability rating via the various rating decisions, 
statements of the case, supplemental statements of the case, 
and Board decisions and remands issued from 1995 to 2004.  In 
addition, via a December 2003 RO letter, and February 2002 
and February 2004 supplemental statements of the case, the 
veteran was provided with specific information concerning 
changes in the law and regulations per the VCAA.  Therefore, 
the notification requirement has been satisfied.  See 
Quartuccio, supra.

Secondly, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the case.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(c).  In this case, all 
identified and available medical evidence has been obtained, 
including treatment medical records and examination reports.  
Specifically, the Board notes that a December 2003 letter 
from the veteran's attorney indicates that there were no 
outstanding private medical records which needed to be 
obtained.  As no additional evidence, which may aid the 
veteran's claim or might be pertinent to the bases of the 
claim, has been identified, the duty to assist requirement 
has been satisfied.  See Quartuccio, supra.

Finally, in Pelegrini v. Principi, 17 Vet. App. 412 (2003), 
the United States Court of Appeals for Veterans Claims 
(Court) discussed the statutory requirement in 38 U.S.C.A. § 
5103(a) that VCAA notice be sent to a claimant before the 
initial adjudication of his claim.  Satisfying the strict 
letter holding in Pelegrini would require the Board to 
dismiss every case that did not absolutely meet these 
standards.  Such an action would render a rating decision 
promulgated prior to providing the veteran full VCAA notice 
void ab initio, which in turn would nullify the notice of 
disagreement and substantive appeal filed by the veteran.  In 
other words, strictly following Pelegrini would require that 
the entire rating process be reinitiated from the very 
beginning.  That is, the claimant would be provided VCAA 
notice and an appropriate amount of time to respond before an 
initial rating action.  Following the rating decision, the 
claimant would have to file a new notice of disagreement, a 
new statement of the case would be required, and finally, the 
submission of a new substantive appeal by the claimant.  The 
prior actions of the veteran would be nullified by a strict 
reading of Pelegrini, and essentially place the appellant at 
the end of the line of cases waiting to be adjudicated.  

There is no statutory authority that renders the initial 
adjudication of the veteran's claim null and void because of 
lack of strict VCAA compliance.  Furthermore, the Board does 
not believe that voiding the rating decisions is in this 
veteran's best interests.  Simply put, in this case, the 
claimant was provided every opportunity to submit evidence, 
and to attend a hearing at the RO before a hearing officer or 
before a Veterans Law Judge at the RO or in Washington, D.C.  
He was provided with notice of the appropriate law and 
regulations.  He was provided notice of what evidence he 
needed to submit, and notice of what evidence VA would secure 
on his behalf.  He was given ample time to respond.  Pursuant 
to the Board's remand, he was also provided a current 
orthopedic examination in assess the severity of his service-
connected right shoulder disability.  Moreover, the veteran 
was not prejudiced because he does not, as the Court noted in 
Pelegrini, have to "overcome an adverse determination."  
There is no final adverse determination of his claim.  The 
Board does a de novo review of the evidence and is not bound 
by the RO's prior conclusions in this matter.  

Hence, not withstanding Pelegrini, to allow the appeal to 
continue would not be prejudicial error to the claimant.  
Under the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
further evidence he should submit to substantiate his 
claim." Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
see also Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(strict adherence to requirements in the law does not dictate 
an unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  Therefore, for these reasons, the Board finds 
that the intent and purpose of the VCAA were satisfied by the 
notice given to the veteran, and he was not prejudiced by any 
defect in the timing of that notice.

Alternatively, the Board finds that any possible defect with 
respect to the timing of the VCAA notice was harmless error.  
While the notice provided to the appellant was not given 
prior to the first agency of original jurisdiction (AOJ) 
adjudication of the claim, the notice was provided by the AOJ 
prior to the last transfer and certification of the 
appellant's case to the Board in April 2004 (per the RO's 
April 2004 certification letter) and the content of the 
notice fully complied with the requirements of 38 U.S.C.A. 
§ 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2003).  As 
such, the appellant has been provided with every opportunity 
to submit evidence and argument in support of his claim, and 
to respond to VA notices.  Therefore, not withstanding 
Pelegrini, to decide the appeal would not be prejudicial 
error to the veteran.

Disability evaluations are determined by evaluating the 
extent to which the veteran's service-connected disabilities 
affect the ability to function under the ordinary conditions 
of daily life, including employment, by comparing the 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities (Rating Schedule).  See 38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2003).  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7 (2003).

With respect to the musculoskeletal system, the Court has 
emphasized that when assigning a disability rating, it is 
necessary to consider functional loss due to flare-ups, 
fatigability, incoordination, and pain on movement.  See 
DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995); see generally 
VAOPGCPREC 36-97.  The rating for an orthopedic disorder 
should reflect functional limitation which is due to pain, 
supported by adequate pathology, and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
also as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity, or the like.  See 38 C.F.R. § 4.40 (2003).  The 
factors of disability reside in reductions of their normal 
excursion of movements in different planes.  Instability of 
station, disturbance of locomotion, and interference with 
sitting, standing, and weight bearing are related 
considerations.  See 38 C.F.R. § 4.45 (2003).  It is the 
intention of the Rating Schedule to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimal compensable 
rating for the joint.  See 38 C.F.R. § 4.59 (2003).

In this case, in an October 1975 rating decision, the veteran 
was granted service connection for recurrent dislocation of 
the right shoulder, and was awarded a 20 percent disability 
rating for such disability under Diagnostic Code 5202.  
Subsequently, the 20 percent rating was reduced to a 
noncompensable level by a rating decision in August 1977.  
And, in a July 1997 rating decision, the veteran's award was 
increased to a 10 percent rating under Diagnostic Code 5203.  
At present, the veteran is seeking an increased rating in 
excess of 10 percent for his recurrent dislocation of the 
right shoulder, post-operative.

I.  The Evidence.

The evidence includes the service medical records which show 
the veteran is right handed.  These records also include the 
veteran's August 1975 separation medical report indicating 
that he was status-post right shoulder surgery and that he 
had keloid formation secondary to the surgery.  The veteran 
was discharged from service in August 1975.

Subsequent to service, an April 1977 VA orthopedic report 
indicates that the veteran had complaints of pain in his 
right shoulder.  No significant objective manifestations were 
found, except pain on deep palpitation.  He had a full range 
of motion of the right shoulder and x-ray examination 
revealed no significant fracture or abnormality of the 
shoulder.  The veteran's diagnosis was bursitis.

A July 1977 VA examination report reflects that the veteran's 
right shoulder had a post-operative scar with slight keloid 
formation, but no adherence or contracture.  The scar was 
asymptomatic.  The examination report in essence shows no 
significant findings, except for the veteran's subjective 
complaints of tenderness.  X-ray study showed no fracture, 
soft tissue calcification, or dislocation of the right 
shoulder.

Medical records from a VA Medical Center (VAMC) dated from 
1977 to 1978 show additional complaints of right shoulder 
pain by the veteran, and findings consisted of limitation of 
external rotation to 30 degrees.  The veteran's diagnosis was 
"vague shoulder pain" and possible surgical scarring.

Records from a VAMC and from the South Mental Health Center 
dated from 1986 to 1998 show treatment for several 
psychiatric disorders, including schizophrenia and anxiety 
disorder.  No treatment of the right shoulder is shown.

VAMC records dated from 1994 to 1997 show that the veteran 
had complaints in reference to his right shoulder.  
Nevertheless, March 1995 and September 1995 x-rays reveal a 
normal right shoulder.  And, August 1995 notations indicate 
that the veteran complained of chronic pain, but had good 
range of motion.

Additionally, August 1997 VAMC records show the veteran was 
seen for right shoulder pain and for a blood pressure check.  
At that time he was seeking a medical statement from the 
physician to the effect that he had high blood pressure due 
to his right shoulder pain.  His diagnosis was chronic pain.  
Furthermore, September 1997 VAMC records indicate the 
veteran's right shoulder did not have erythema, deformity, or 
swelling, and had a full range of motion with mild pain on 
resistance to anterior abduction.  The veteran's assessment 
was chronic right shoulder pain secondary to degenerative 
joint disease.

In 1998, the RO received private medical records dated from 
1975 to 2000. Specifically, these records include an August 
1996 electromyography (EMG) report from J. D. Huffman, M.D., 
which concludes that there was no evidence of radiculopathy, 
plexopathy, or neuropathy.  And, an August 1996 x-ray report 
from the Methodist Hospital indicates the right shoulder had 
no fracture or dislocation, but had mild degenerative change 
of the acromioclavicular joint.

A June 1997 orthopedic evaluation report from the Memphis 
Orthopedic Clinic notes the veteran was seen for right 
shoulder pain, but had no numbness or weakness of the right 
upper extremity and was neurovascularly intact.  He lacked 35 
degrees of abduction and external rotation.  Allen's and 
Adson's tests were normal, as well as the tests for 
apprehension and impingement.  X- rays revealed some inferior 
spurring of the glenoid and some narrowing of the 
glenohumeral joint.  The diagnosis was mild degenerative 
joint disease, right shoulder.

August 1997 notations from R. G. Childress, M.D., indicate 
the veteran had limited mobility of the right shoulder.  
Specifically, in external rotation, the veteran could abduct 
and elevate approximately 150 degrees on the right as 
compared to 170 degrees on the left, and had 65 degrees of 
external rotation on the right as opposed to 90 degrees on 
the left with shoulder elevated at 90 degrees.  Neurological 
function was grossly intact.  He also had a right shoulder 
scar, which was healed, and had some fullness in the right 
supraclavicular area which was not present on the left.  And, 
September 1997 notations from Dr. Childress reveal some 
restricted mobility and pain in the right shoulder.

An August 2000 examination from the Memphis Orthopedic Group 
reveals the veteran complained of shoulder pain and 
stiffness, and that it was difficult for him to work 
overhead.  He lacked 35 degrees of abduction and external 
rotation about the right shoulder and 30 degrees of flexion, 
but only lacked 10 degrees of extension and internal 
rotation.  He had normal Allen's and Adson's test, negative 
drawer sign, and negative apprehension sign.  Also, x-rays 
revealed minimal degenerative changes of the 
acromioclavicular and glenohumeral joints.  He was instructed 
to exercise, alternating ice, heat and massage, as well as 
"activities as tolerated."

In December 2001, the veteran underwent a VA shoulder/joints 
examination, as requested in the January 2000 Joint Motion 
for Remand and for a Stay of Proceedings (Joint Motion).  At 
this time, the veteran was positive for a psychiatric history 
and unable to relate any medical history regarding to the 
right shoulder, including any possible dislocations since his 
discharge from service.  However, he was able to relate that 
his shoulder hurt, without specifying where it hurt or what 
caused it.  He was also unable to describe any functional 
limitations due to discomfort.  Upon examination, the veteran 
was able to actively bring his right shoulder to full forward 
flexion and abduction to 180 degrees, and his internal 
rotation was to T7.  Upon internal rotation motion the 
veteran repeated "as tolerated, as tolerated" and 
complained of pain.  However, upon palpation of the 
shoulders, neck, hand, forearm, both thighs and legs, he 
reported pain in all areas and with all motions.  
Additionally, upon an attempt to palpate around the 
subacromial space, the veteran once again repeated "as 
tolerated, as tolerated," stood up from the examination 
table, put on his shirt and refused to cooperate with further 
examination.  X-ray study of the right shoulder revealed mild 
degenerative changes in the acromioclavicular joint, mild 
glenohumeral narrowing, and no acute fracture dislocation.  
The assessment, in pertinent part, was status post-recurrent 
dislocations.  The examiner concluded he was unable to obtain 
further history and adequate examination because of the 
veteran's lack of cooperation.

Lastly, following the Board's remand for additional 
development in October 2003, the veteran underwent an 
additional VA joints examination in February 2004.  The 
examination report notes that the veteran underwent an 
anterior shoulder stabilization surgery in 1973 for what 
appeared to be recurrent dislocation.  The examiner further 
noted it appeared the shoulder had never really gotten 
better, although there was no medical evidence showing actual 
recurrent dislocation after the surgery.  The examiner also 
noted that the veteran complained of sore shoulder at all 
times, which the examiner found to be consistent with the 
examination.  The shoulder was not tender to palpation, had 
forward flexion to 165 degrees, adduction to 155 degrees, 
lacked some external rotation with his arm adduction, and had 
external rotation to 45 degrees further restricted when the 
arm was at 90 degrees of abduction.  All of the veteran's 
ranges of motion were pain-free up until the point of the 
last 5 to 10 degrees, which then motion became very painful.  
He had negative impingement and apprehension, the shoulder 
was extremely stable to anterior drawer testing.  X-rays 
revealed some degenerative changes of the acromioclavicular 
(AC) joint and the glenohumeral joint.  The veteran's 
diagnosis was right shoulder pain.  The examiner further 
noted that, as far as occupational impairment due to his 
shoulder, he would have difficulty with any sort of overhead 
lifting type of work, but should be able to perform 
repetitive motion at seated or table level.  Lastly, the 
examiner indicated that it was conceivable that pain could 
limit function as describe, particularly after using his arm 
in an overhead fashion for prolonged periods of time.  
However, it was not possible to express this in any terms of 
medical certainty. 




II.  Analysis.

The veteran's right shoulder disorder is currently rated 
under Diagnostic Code 5203, which evaluates an impairment of 
the clavicle or scapula.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5203 (2003).  Since the veteran's 
service-connected disability currently involves degenerative 
joint disease and is manifested by some limitation of motion, 
the Board finds that alternative ratings under Diagnostic 
Code 5003 (degenerative arthritis), Diagnostic Code 5201 
(limitation of motion of the arm), and Diagnostic Code 5202 
(other impairment of the humerus) are also appropriate.  See 
Butts v. Brown, 5 Vet. App. 532 (1993) (implicitly holding 
that the BVA's selection of a Diagnostic Code may not be set 
aside as "arbitrary, capricious, an abuse of discretion, or 
otherwise not in accordance with law," if relevant data is 
examined and a reasonable basis exists for its selection) 
(Citations omitted).

Diagnostic Code 5003 pertains to degenerative arthritis.  
Under Diagnostic Code 5003, a 10 percent rating is warranted 
for arthritis of 2 or more major joints or 2 or more minor 
joint groups, if confirmed by x-ray evidence.  A 20 percent 
rating is warranted when there is x-ray evidence of 2 or more 
major joints or 2 or more minor joint groups with occasional 
incapacitating exacerbations.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5003 (2003).  In this case, 
degenerative joint disease of the acromioclavicular joint has 
been confirmed by x-ray study.  However, the evidence does 
not show that the veteran's degenerative joint disease 
involves 2 or more major joints or 2 or more minor joint 
groups with occasional incapacitating exacerbations.  
Nevertheless, under Diagnostic Code 5003, the Board finds 
that the veteran's disability most closely reflects a 10 
percent rating.  Here, the veteran's degenerative joint 
disease has been diagnosed as mild and no evidence in the 
claims files indicates that it is incapacitating.  The only 
objective manifestations are pain on deep palpitation and 
some limitation of motion.  Allen's and Adson's tests were 
normal, as were tests for apprehension and impingement. 
Neurological function was grossly intact.  Overall, there is 
no basis for a 20 percent rating under Diagnostic Code 5003.  
However, Diagnostic Code 5003 also authorizes a rating based 
on limitation of motion of the joint affected.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5003 (2003).

Diagnostic Codes 5003 and 5201 allow for a rating based on 
limitation of motion. Diagnostic Code 5201 provides for a 20 
percent rating for limitation of motion of the arm to 
shoulder level.  Higher ratings are warranted for more severe 
limitation of motion of the arm.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5201 (2003).  In this case, a 20 percent (or 
more) rating is not warranted because no evidence indicates 
that the veteran's right arm motion is at least limited to 
the shoulder level (90 degrees).  Specifically, range of 
motion results shown in the June 1997 private orthopedic 
evaluation report indicate the veteran lacked only 35 degrees 
of abduction.  Similarly, the August 1997 private physician 
notations indicate that right shoulder abduction and 
elevation were to 150 degrees.  Although these results do 
indicate some limitation of motion, they also clearly show 
that the veteran's arm motion is not limited to the shoulder 
level.  The December 2001 VA examination report shows the 
veteran was able to actively bring his right shoulder to full 
forward flexion and abduction to 180 degrees, and his 
internal rotation was to T7, although upon internal rotation 
motion he repeated "as tolerated, as tolerated" and 
complained of pain.  More importantly, the February 2004 VA 
examination report shows the veteran's forward flexion was 
limited to 165 degrees.  Thus, he is not entitled to a 
disability rating in excess of 10 percent under Diagnostic 
Code 5201.

Under Diagnostic Code 5202, malunion of the humerus (major 
extremity) with moderate deformity warrants a 20 percent 
rating, and with marked deformity a 30 percent rating.  
Additionally, recurrent dislocation of the humerus at the 
scapulohumeral joint, if with infrequent episodes and 
guarding of movement only at the shoulder level warrant the 
assignment of a 20 percent rating.  But, if with frequent 
episodes and guarding of all arm movement, warrant the 
assignment of a 30 percent rating.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5202 (2003).  However, the evidence does not 
show that the above listed criteria have been met.  The 
evidence does not show the right shoulder disability is 
characterized by recurrent dislocation of the humerus with 
infrequent episodes and guarding of movement only at shoulder 
level, or by malunion of the humerus with moderate or marked 
deformity.  As such, a rating in excess of 10 percent is not 
warranted under Diagnostic Code 5202.

Pursuant to Diagnostic Code 5203, impairment of the clavicle 
or scapula involving dislocation or nonunion with loose 
movement of the major (right) extremity warrants a 20 percent 
rating.  Nonunion without loose motion or malunion warrants a 
10 percent rating. 38 C.F.R. § 4.71a, Diagnostic Code 5203 
(2003).  In this case, the medical evidence of record, 
including the most recent evidence, does not show that the 
veteran's right shoulder disability currently involves 
dislocation or nonunion with loose movement of the right 
shoulder.  However, the Board acknowledges the medical 
findings in the February 2004 VA examination report noting a 
diagnosis of right shoulder pain, which caused difficulty 
with any sort of overhead lifting type of work, and limited 
function particularly after using the arm in an overhead 
fashion for prolonged periods of time.  As such, considering 
38 C.F.R. §§ 4.7, 4.14, 4.40, 4.45, 4.59, the holding in 
DeLuca v. Brown, 8 Vet. App. 202 (1995), and the doctrine of 
reasonable doubt under 38 U.S.C.A. § 5107(b), the Board finds 
that the veteran's disability warrants the award of a 20 
percent disability evaluation under Diagnostic Code 5203.

III.  Conclusion.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations (2003) have been 
considered whether or not they were raised by the appellant 
as required by the decision reached in Schafrath v. 
Derwinski, 1 Vet. App. 589, 593 (1991).  The Board has also 
considered whether an extra-schedular evaluation pursuant to 
the provisions of 38 C.F.R. § 3.321(b)(1) (2003) is 
warranted.  In the instant case, however, there has been no 
showing that the veteran's service-connected disability alone 
have caused marked interference with employment (i.e., beyond 
that contemplated in the currently assigned evaluation) or 
the need for frequent periods of hospitalization, or have 
otherwise rendered impracticable the application of the 
regular schedular standards.  In essence, the Board finds 
that no evidence currently of record would show that there is 
an exceptional or unusual disability picture in this case, 
which would render impractical the use or application of the 
regular schedular rating standards.

With respect to the disability at issue, the applicable 
rating criteria contemplate higher ratings.  However, the 
Board has not found the disability under consideration to be 
of such severity as to warrant assignments of higher ratings 
on a schedular basis other than that indicated above.  
Accordingly, referral for consideration for extra-schedular 
evaluation is not warranted here.  See Bagwell v. Brown, 9 
Vet. App. 237, 239 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).


ORDER

An increased disability evaluation of 20 percent for service-
connected recurrent dislocation of the right shoulder, post-
operative, is granted, subject to the controlling criteria 
applicable to the payment of monetary awards.



	                        
____________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



